UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended February 28, 2014 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 000-54664 iTALK, INC. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2400 W. Cypress Creek Road; #111 Fort Lauderdale, Florida 33309 (Address of principal executive offices) (zip code) (877) 652-3834 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ Noþ. As of April 21, 2014, there were 74,457,680 shares of registrant’s common stock outstanding. iTALK, INC. INDEX Page PART I. FINANCIAL INFORMATION ITEM 1 Financial Statements Condensed consolidated balance sheets as of February 28, 2014 (unaudited) and August 31, 2013 3 Condensed consolidated statements of operations for the three and six months ended February 28, 2014 and2013 (unaudited) 4 Condensed consolidated statement of stockholders’ deficit for the six months ended February 28, 2014 (unaudited) 5 Condensed consolidated statements of cash flows for the six months ended February 28, 2014 and 2013 (unaudited) 6 Notes to condensed consolidated financial statements (unaudited) 7-18 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19-28 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 28 ITEM 4. Controls and Procedures 28 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 29 ITEM 1A. Risk Factors 29 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 ITEM 3. Defaults Upon Senior Securities 29 ITEM 4. Mine Safety Disclosures 30 ITEM 5. Other Information 30 ITEM 6. Exhibits 30 SIGNATURES 31 2 ITEM 1. FINANCIAL STATEMENTS iTALK, INC. CONDENSED CONSOLIDATED BALANCE SHEETS February 28, August 31, (unaudited) ASSETS Current assets: Cash $ $ Prepaid and other expenses Total current assets Property and equipment, net Other assets: Customer lists, net Domain rights Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued expenses $ $ Deferred revenue Settlement payable - Notes payable Convertible note payable, net of debt discount of $244,932 Stock based payable Advances payable Advances payable, related party Loans payable, related party Derivative liability - Total current liabilities STOCKHOLDERS' DEFICIT Preferred stock; $0.001 par value; 50,000,000 and -0- shares authorized; 50,000,000 and -0- shares issued and outstanding as of February 28, 2014 and August 31, 2013; respectively Series A Preferred Stock, $0.001 par value; 5 and -0- shares designated, 5 and -0- shares issued and outstanding as of February 28, 2014 and August 31, 2013, respectively - - Series B Preferred Stock, $0.001 par value; 49,999,995 and-0- shares designated, 49,999,995 and -0- shares issued; -0- and -0- shares outstanding as of February 28, 2014 and August 31, 2013, respectively - Common stock, $0.001 par value, 500,000,000 shares authorized; 74,457,680 and 46,350,000 shares issued and outstanding as of February 28, 2014 and August 31, 2013, respectively Additional paid in capital Common stock subscriptions - Common stock subscription receivable ) - Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See the accompanying notes to the unaudited condensed consolidated financial statements 3 iTALK, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three months ended February 28, Six months ended February 28, REVENUES: Sales $ $
